People v Lanorith (2014 NY Slip Op 09016)





People v Lanorith


2014 NY Slip Op 09016


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
THOMAS A. DICKERSON
ROBERT J. MILLER, JJ.


2010-02206
 (Ind. No. 179/08)

[*1]The People of the State of New York, respondent,
v John Lanorith, appellant.


John Lanorith, Stormville, N.Y., appellant pro se.
Daniel M. Donovan, Jr., District Attorney, Staten Island, N.Y. (Anne Grady of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 18, 2012 (People v Lanorith, 97 AD3d 765), affirming a judgment of the Supreme Court, Richmond County, rendered January 25, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., RIVERA, DICKERSON and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court